” 94 eeo-03

(_)

 

CATHERlNF. E\_/ANS

]uDG£, 180rH DlsrRlcr CouRr
1201 FRANKL\N
HOusTON, TExAs 77002
(713) 755-6344

October 8, 2015

‘ The Honorable Abel Acosta

l Cl:ii" 1\ \Ji cll~':: 'C(Jurt

Court of Criminal Appeals
PO Box 12308 '
Austin, Texas 7871 1

Re: No. WR-29,870.03
Cause No. 1282632-A; Ex Parte Bobby Henry; ln the 180"' Judicial District, Harris County,
Texas

Dear Mr. Acosta,

' Regarding the above-referenced matter, 1 am requesting an extension of time. The attorney’ s affidavit was
filed yesterday, October 7, 2015 I have been informed by the State that the prosecutor expects to file proposed
findings of facts and conclusions of law next week

Therefore I am requesting an extension until November 9, 2015.
Copies of this letter have been forwarded to Mr. Henry and the Harris County District Attomey’s Offlce. .

Thank you for your kind attention to thi_s matter.
Very truly yours,

Catherine Evans
Presiding Judge
180th Judicial District

cc:

Bobby Henry

#1719613 Wayne Scott Unit
6999 Retrieve _
Angleton, Texas 77515

Sharon.Y. Chu. _ » ` y . RECE|V£:D IN

Harris County District Attomey’s Offlce
1201 Franklin, 6th Floor CGURT CF CP“"MW)@. L A .DPEALS

Houston, Texas 77002
GCT 14 2935

Abemcesta,€l@n